Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s claim amendments and arguments filed February 28, 2022 under AFCP 2.0 have been fully considered but are not sufficient to move the case to allowance.  The claim amendments filed February 28, 2022 are newly added and supported and, therefore, cannot be entered after final action as search and consideration under AFCP 2.0 of the new limitation has produced evidence obvious modification of Nagamori (U.S. 20100168302), the current main reference of the rejection of record.  Entry of the claim amendment of February 28, 2022 in the future would overcome the current rejection of record, however.
	Search and consideration of the new claim amendment reveals Nagamori (U.S. 20090124741) suggests [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid ester monomers will provide a balance of good oil and cold resistance along with good dynamic properties (¶[0025]) in hydrogenated nitrile rubber compositions.  The preferred [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid ester monomers are butyl acrylate and/or 2-ethylhexyl acrylate. (¶[0024])
	Therefore, similar to obviousness statement of the current rejection of record using Iizuka (U.S. 20110301300),
It would have been obvious to a person of ordinary skill in the art at the time the
invention was filed to practice the invention of Nagamori, in particular that of the acrylonitrile/mono-n-butyl fumarate and butadiene exemplified copolymer, by adding a (meth)acrylic acid ester monomer to the polymerization to form a hydrogenated nitrile copolymer containing acrylonitrile, mono-n-butyl fumarate, butadiene and a

	A skilled artisan would have a reasonable expectation of success in the above modification because Nagamori teaches additional monomers including butyl acrylate in ¶[0050].
	Nagamori ‘741 teaches 20 – 45 wt% of the [Symbol font/0x61],[Symbol font/0x62] unsaturated carboxylic acid ester monomers in ¶[0025] which overlaps or alternatively meets the claimed 10-40 wt% range.
	With respect to the unexpected remarks comments made previously by Applicant considered with the above butyl acrylate substitution, the main response still stands. (See Final Action Response to Arguments section page 11-12)  The use of butyl acrylate for the above reasons suggests Applicant results are to be expected as fumarate monoesters are already used by Nagamori ‘302.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1766